Title: To Alexander Hamilton from Philip Livingston, 24 March 1792
From: Livingston, Philip
To: Hamilton, Alexander



Dear Sr
New York 24th. March 1792

Upon the receipt of your Letter of the 22d. Inst. I called upon Mr. Jay, who I find is of opinion that, he cannot go to Philadelphia & return in time, for his Court & that he can give his opinion in writing. Mr. Gulian Verplanck seems disposed that the New York Bank shoud give every aid in their power consistent with safety, & on Tuesday they will assist the Dealers in some degree.
I have seen Low, He thinks the Stock of the Manufacturing Society safe, except 10,000 Drs in the hands of Duers Agents a Mr. Ingram, to be safe.
Schuyler, & myself think, Mr. Jay’s opinion, if the Trustees, who may be oposed to it, object, will not decide the business—that his vote must be viva, voce. I sat with Low & Schuyler two Hours last night. Stock’s continue depressed & Things Gloomy. Duer comes forward to day, with some propositions, but I hope not in person as he cannot make any propositions that will be satisfactory & his Creditors will be enraged.
As Mr. Jays opinion in writing may be received, & enable you to come into the Market again, & you would not receive it by Post untill Tuesday afternoon I thought best to send it off by express.
I am with great regard   Your’s
Ph: Livingston
The Honbe. A Hamilton Esqr.
